DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the inner cylinder portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 11 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori et al. (US 10,298,004).
	Regarding claim 1, Komori et al. discloses a waterproof structure 12 of a connector , the waterproof structure configured to waterproof a multicore cable 11 including wires and an outer sheath 14 surrounding the wires 13, each of the wires having an exposed portion (fig. 1, 3 and 4, not labeled) 
Regarding claim 2, Komori et al. discloses a hard cover member 17 disposed to surround the waterproof member; wherein the waterproof member includes a cable fitting portion 18 provided at the first end of the waterproof member, the cable fitting portion including a cable seal lip portion 31 circumferentially provided on an inner circumferential surface of the cable fitting portion and fit onto the outer sheath, and an auxiliary cable seal portion fitted into the cover member is circumferentially provided on an outer circumferential surface of the cable fitting portion and fit into the cover member, wherein the cable seal lip portion and the auxiliary cable seal portion are disposed at a same position in an axial direction of the cable fitting portion (see fig. 3 - 4).
	Regarding claim 9, Komori et al. discloses the plurality of wires include a power wire and a signal wire thinner than the power wire, and are bent between the tip of the outer sheath and the connector main body (see fig. 4 and 16).
	Regarding claim 11, Komori et al. discloses the waterproof member is formed of an elastic waterproof material (column 5, lines 64 - 67).
	Regarding claim 12, Komori et al. discloses the waterproof member has a tubular shape and forms a closed space between the multicore cable and the connector main body (see fig. 3 and 4).
	Regarding claim 13, Komori et al. discloses the second end of the waterproof member defines a single tubular opening that is fit to the connector main body (see fig. 3 and 4).
Regarding claim 14, Komori et al. discloses the second end of the waterproof member has an inner surface spaced outward from the wires (see fig. 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Komori et al. (US 10,298,004) as applied to claims 1 above, and further in view of Sawada (US 8,118,614).
	Regarding claim 10, Komori et al. discloses all the limitations except the multicore cable includes a braided wire collectively surrounding the plurality of wires in the outer sheath, and the braided wire extends from the tip of the outer sheath toward the connector main body.
	Sawada discloses the multicore cable 40 includes a braided wire 43 collectively surrounding the plurality of wires in the outer sheath 42, and the braided wire extends from the tip of the outer sheath toward the connector main body (see fig. 2 - 5).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Komori’s et al. multicore cable with Sawada’s braided wire collectively surrounding the plurality of wires in the outer sheath, and the braided wire extends from the tip of the outer sheath toward the connector main body to protect as a shield the plurality of wires in the outer sheath.


Allowable Subject Matter
Claims 3 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “the connector main body includes an inner cylinder portion into which the 3 wires are inserted … the connector seal lip portion being fit onto the inner cylinder portion of the connector main body” as recited in claims 3 and 7. Claims 4 – 6 depend from objected claim 3 and therefore have the same allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831